Upon reading the motion for rehearing filed by appellee, we find that, along with propositions and arguments of clearness and force which are entitled to a careful consideration, it contains much abusive and vituperative language referring to appellants. This abuse and vilification of appellants is several times repeated in the motion, and we feel constrained to express our condemnation of such language in a paper addressed to and filed in this court.
Whether or not appellants have acted in a way to justify the reflections cast upon them by counsel for appellees is immaterial. We cannot permit the records of this court to be made a channel through which attorneys or parties may cast abuse and vilification upon each other, and our files cannot be used to preserve documents containing violent and abusive language of the kind contained in this motion. It evidences a lack of proper respect for this court for counsel to present to it a motion of this character, and such action might properly be treated and punished as contempt.
We will not do more, however, than to order the motion stricken from the files and returned to its author. Appellee will be granted ten days in which to file a proper motion, and when such motion is filed it will have our careful consideration. *Page 684